0004-73-EPIEXX-00429100-169294

                             UNITED STATES
                    Case 16-10407-JDW         BANKRUPTCY
                                      Doc 40 Filed                COURT
                                                   11/08/19 Entered
                                                  Page 1 of 2
                                                                    11/08/19 12:29:38                                         Desc
                                                    NORTHERN DISTRICT OF MISSISSIPPI
                                                          ABERDEEN DIVISION

In re: DERRICK HOLBERT                                                                                  Case No.: 16-10407-JDW

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 02/09/2016.
2) The plan was confirmed on 05/10/2016.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 11/08/2018, 09/09/2019.
5) The case was dismissed on 10/07/2019.
6) Number of months from filing or conversion to last payment: 41.
7) Number of months case was pending: 44.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 11,130.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:           $43,763.81
        Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                  $43,763.81

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $3,200.00
        Court Costs:                                                                 $.00
        Trustee Expenses and Compensation:                                     $2,577.93
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,777.93

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim            Claim           Principal           Interest
Name                                         Class            Scheduled         Asserted         Allowed         Paid                Paid

ALLIANCE HEALTHCARE SYSTEMS                  Unsecured           1,000.00              NA              NA               .00                .00
AT&T SERVICES INC                            Unsecured           1,000.00              NA              NA               .00                .00
BAPTIST MEM HOSPITAL-UNION CO                Secured                   NA              NA              NA               .00                .00
BENTON COUNTY CHANCERY CLERK                 Secured                   NA              NA              NA               .00                .00
BENTON COUNTY TAX COLLECTOR                  Secured                   NA              NA              NA               .00                .00
CONSOLIDATED RECOVERY SYSTEMS Unsecured                            438.48          555.71          555.71               .00                .00
CONSOLIDATED RECOVERY SYSTEMS Unsecured                                .01           1.10             1.10              .00                .00
CREDIT ACCEPTANCE CORP                       Secured            15,000.00        9,451.93        9,451.93        4,801.61            1,080.11
HEALTHCARE REVENUE RECOVERY GROUP
                              Unsecured                          1,305.00              NA              NA               .00                .00
INTERNAL REVENUE SERVICE                     Priority            3,200.00          100.00              .00              .00                .00
INTERNAL REVENUE SERVICE                     Secured                   NA              NA              NA               .00                .00
INTERNAL REVENUE SERVICE                     Unsecured                 NA        3,431.27        3,431.27               .00                .00
MID SOUTH CREDIT BUREAU                      Unsecured           2,031.00        2,031.00        2,031.00               .00                .00
MONEY MATTERS                                Unsecured             487.00              .00             .00              .00                .00
MS DEPARTMENT OF REVENUE                     Secured                   NA              NA              NA               .00                .00

Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
0004-73-EPIEXX-00429100-169294

                             UNITED STATES
                    Case 16-10407-JDW         BANKRUPTCY
                                      Doc 40 Filed                COURT
                                                   11/08/19 Entered
                                                  Page 2 of 2
                                                                    11/08/19 12:29:38                                         Desc
                                               NORTHERN DISTRICT OF MISSISSIPPI
                                                     ABERDEEN DIVISION

In re: DERRICK HOLBERT                                                                                  Case No.: 16-10407-JDW

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim           Claim         Principal            Interest
Name                                       Class              Scheduled           Asserted        Allowed       Paid                 Paid

ROSEN HARWOOD PA                           Secured                    NA                NA              NA              .00                .00
SOUTHEASTERN EMERGENCY PHYSICIANS
                              Secured                                 NA                NA              NA              .00                .00
VANDERBILT MORTGAGE                        Secured              72,494.03         73,987.06     26,832.11       26,832.11                  .00
VANDERBILT MORTGAGE                        Secured               7,004.52          8,814.38       9,592.66       5,272.05                  .00
WILLIAMS MEDICAL CLINIC                    Unsecured               155.10               NA              NA              .00                .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal            Interest
                                                                                                  Allowed       Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                          26,832.11       26,832.11                 .00
     Mortgage Arrearage:                                                                         9,592.66        5,272.05                 .00
     Debt Secured by Vehicle:                                                                    9,451.93        4,801.61            1,080.11
     All Other Secured:                                                                               .00             .00                 .00
 TOTAL SECURED:                                                                                 45,876.70       36,905.77            1,080.11

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00             .00                .00
     Domestic Support Ongoing:                                                                          .00             .00                .00
     All Other Priority:                                                                                .00             .00                .00
 TOTAL PRIORITY:                                                                                        .00             .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                      6,019.08              .00                .00

 Disbursements:
        Expenses of Administration:                                                             $5,777.93
        Disbursements to Creditors:                                                            $37,985.88
 TOTAL DISBURSEMENTS:                                                                                                             $43,763.81

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     10/31/2019                                     By:   /s/Locke D. Barkley
                                                                                  Chapter 13 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
